Citation Nr: 0208709	
Decision Date: 07/30/02    Archive Date: 08/02/02	

DOCKET NO.  94-36 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the veteran is competent to handle disbursement of 
his VA funds without limitation.

(The issue of whether new and material evidence has been 
submitted to reopen claim of entitlement to service 
connection for post-traumatic stress disorder is addressed in 
a separate decision; the issues of whether new and material 
evidence has been submitted to reopen claim of entitlement to 
service connection for a heart disability with hypertension, 
anemia, and a seizure disorder, and entitlement to service 
connection for diabetes and fractured teeth due to dental 
trauma, entitlement to an increased rating for residuals of a 
low injury, and entitlement to special monthly compensation 
are addressed in another separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from April 1968 to 
November 1969.  

This matter arises from a July 1999 rating decision rendered 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio, that held that the veteran was 
incompetent for VA purposes.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.  


REMAND

This case is not yet ready for appellate disposition for the 
reasons that follow.  

As part of his substantive appeal submitted in August 1999, 
the appellant requested a personal hearing before a traveling 
member of the Board.  See 38 C.F.R. § 20.703 (2001).  In 
response, the RO scheduled the veteran for a personal hearing 
on June 8, 2001.  However, because his representative was 
overbooked for hearings on that date, his hearing was 
canceled.  By letter dated May 29, 2001, the veteran was 
informed of this and of his various options.  He was also 
informed that if he did not notify the RO within 30 days, it 
would be assumed that he desired a travel board hearing.  The 
veteran did not respond; however, the veteran's personal 
hearing before the Board was not rescheduled. 

In view of the foregoing, this case is REMANDED to the RO for 
action as follows:  

1.  The RO should review the medical 
evidence submitted by the veteran in June 
2002.  

2.  If no change is warranted in the RO's 
prior determination regarding the 
veteran's incompetency, then the veteran 
and his representative should be 
furnished a supplemental statement of the 
case. 

3.  The veteran should be scheduled for a 
personal hearing before a traveling 
member of the Board (unless the RO 
concludes that he is not longer 
incompetent for VA purposes after 
reviewing the submitted evidence).

After the veteran's personal hearing has been held, the case 
should be returned to the Board for further appellate 
consideration in accordance with the usual procedures 
following a travel Board hearing.  The purpose of this REMAND 
is to ensure that the veteran has been accorded due process 
of law.  No inference should be drawn regarding the final 
disposition of the claim.  The veteran has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




